DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This is a final office action in response to the applicant’s arguments and remarks filed on 02/26/2021. Claims 5-14 are pending in the current office action. Claims 5-14 have been amended by the applicant. 

Status of the Rejection
All prior drawing and claim objections have been overcome by the applicant's arguments and/or amendments, with the exception of the objection to claim 7 outlined below.
All 35 U.S.C. § 112(b) rejections from the previous office action are withdrawn in view of the Applicant’s amendment. 
All 35 U.S.C. § 102 and 35 U.S.C. 103 rejections from the previous office action are substantially maintained and modified only in response to the amendments to the claims. 

Claim Objections
Claim7 objected to because of the following informalities: 
Claim 7, line 2: please amend to recite “a width in a width direction orthogonal to the flow direction and [[the]]a stacking direction”. Claim 7 depends from claim 5, which does not recite a stacking direction. Although the limitation above may lack explicit antecedent basis, the limitation is not indefinite as the scope is reasonably ascertainable by those skilled in the art [MPEP 2173.05(e)]. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 5 and 7 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Mizutani et al..
Regarding claim 5, Mizutani discloses a gas sensor including a sensor element for measuring concentration of a specific gas component in measured gas containing oxygen (gas sensor including a gas sensor element for measuring concentration of a specific gas such as NOx wherein the gas contains oxygen [abstract; Paras. 0003 and 0021-0023]), wherein; the sensor element includes:
a measured gas chamber into which the measured gas is introduced (inner space 7 into which the measurement gas is introduced [Para. 0043; Figs. 1A and 7]);
a first reference gas chamber and a second reference gas chamber into which reference gas is introduced (“first” reference gas space 17 and “second” reference gas space 16 wherein atmosphere is introduced into the reference gas spaces [Paras. 0042, 0044-0045; Figs. 1A and 7]);
a plate-shaped first solid electrolyte body having oxygen ion conductivity, disposed between the first reference gas chamber and the measured gas chamber (sheet-like solid electrolyte body 5 that conducts oxygen through an oxygen pump cell is disposed between the “first” reference gas space 17 and the inner space 7 [Paras. 0042-0048; Figs. 1A, 2 and 7]), and having a first principle surface facing the first reference gas chamber, and a second principle surface facing the measured gas chamber (the top surface of solid electrolyte body 5 faces the “first” reference gas space 17 and the bottom surface of solid electrolyte body 5 faces the inner space 7 [Paras. 0042-0048; Figs. 1A, 2 and 7]);
a second solid electrolyte body having oxygen ion conductivity, disposed facing the first reference gas chamber via the measured gas chamber (sheet-like 
a first pump cell including a first reference electrode formed on the first principle surface of the first solid electrolyte body, the first pump electrode formed on the second principal surface of the first solid electrolyte body, an a part of the first solid electrolyte body sandwiched between the first reference electrode and the first pump electrode (“first” pump cell 4 includes a first reference electrode 4b formed on the top surface of the solid electrolyte body 5, a first pump electrode 4a formed on the bottom surface of the solid electrolyte body 5, and a part of the solid electrolyte body 5 sandwiched between the electrodes 4a/4b [Paras. 0047, 0055-0056, 0074; Figs. 1A, 2 and 7]);
a second pump cell including a second pump electrode formed on the first principal surface of the second solid electrolyte body, a second reference electrode formed on the second principal surface of the second solid electrolyte body, and a part of the second solid electrolyte body sandwiched between the second pump electrode and the second reference electrode (“second” pump cell 2 comprises a second pump electrode 2a formed on the top surface of the solid electrolyte body 6, a second reference electrode 2b formed on the bottom 
a sensor cell including a third reference electrode formed on the first principal surface of the first solid electrolyte body, a sensor electrode formed further downstream to the first pump cell in [a] flow direction of the measured gas on the second principal surface of the first solid electrolyte body, and a part of the first solid electrolyte body sandwiched between the third reference electrode and the sensor electrode (sensor cell 3 includes third reference electrode 3b formed on the top surface of the “first” solid electrolyte body 5, a sensor electrode 3a formed further downstream to the “first” pump cell 4 in a flow direction of the measured gas (from left to right) on the bottom surface of the solid electrolyte body 5, and part of the solid electrolyte body 5 sandwiched between electrodes 3a/3b [Paras. 0048, 0057, 0073; Figs. 1A, 2 and 7]); and
a heater disposed facing the first principal surface of the first solid electrolyte body or the second principal surface of the second solid electrolyte body (heater 12 is positioned facing the bottom surface of the “second” solid electrolyte body 6 [Paras. 0045, 0073; Figs. 1A, 2 and 7]); wherein
a value (S1/L1) obtained by dividing a first cross-sectional area by a first length, the first cross-sectional area being orthogonal to the flow direction in the first reference gas chamber, the first length being in the flow direction in the first reference gas chamber, is larger throughout the first length of the first reference gas chamber and a second length of the second reference gas chamber in the 
The limitations “the first pump cell adjusting oxygen concentration in the measured gas chamber by passing current between the first reference electrode and the first pump electrode", “the second pump cell adjusting oxygen concentration in the measured gas chamber by passing current between the second reference electrode and the second pump electrode”, and “the sensor cell measuring a specific gas component in measured gas whose oxygen concentration has been adjusted by each of the pump cells, based on the current passed between the third reference electrode and the sensor electrode” are intended use and/or functional recitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from 
Regarding claim 7, Mizutani further discloses a width in a width direction orthogonal to the flow direction and [a] stacking direction in the first reference gas chamber and the second reference gas chamber is set constant throughout the first length of the first reference gas chamber and the second length of the second reference gas chamber in the flow direction (a width of the reference gas chamber 17 is set constant through the length of the reference gas chamber 17 and a width of the reference gas chamber 16 is set constant through the length of the reference gas chamber 16 as formed by the cutout 91a in spacer 91 and cutout 9a in spacer 9 shown in Fig. 2).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani et al. (US 2013/0092537 A1) in view of Hasei et al. (US 2003/0205078 A1).
Regarding claim 6
a measured gas chamber into which the measured gas is introduced (inner space 7 into which the measurement gas is introduced [Para. 0043; Figs. 1A and 7]);
a first reference gas chamber and a second reference gas chamber into which reference gas is introduced (“first” reference gas space 17 and “second” reference gas space 16 wherein atmosphere is introduced into the reference gas spaces [Paras. 0042, 0044-0045; Figs. 1A and 7]);
a plate-shaped first solid electrolyte body having oxygen ion conductivity, disposed between the first reference gas chamber and the measured gas chamber (sheet-like solid electrolyte body 5 that conducts oxygen through an oxygen pump cell is disposed between the “first” reference gas space 17 and the inner space 7 [Paras. 0042-0048; Figs. 1A, 2 and 7]), and having a first principle surface facing the first reference gas chamber, and a second principle surface facing the measured gas chamber (the top surface of solid electrolyte body 5 faces the “first” reference gas space 17 and the bottom surface of solid electrolyte body 5 faces the inner space 7 [Paras. 0042-0048; Figs. 1A, 2 and 7]);
a second solid electrolyte body having oxygen ion conductivity, disposed facing the first reference gas chamber via the measured gas chamber (sheet-like solid electrolyte body 6 that conducts oxygen through an oxygen pump cell is disposed facing the reference gas chamber 17 through the inner space 7 [Paras. 0042-0046; Figs. 1A, 2 and 7]), and having a first principal surface facing the first reference gas chamber and a second principal surface facing the second reference gas chamber (the top surface of the solid electrolyte body 6 faces the 
a first pump cell including a first reference electrode formed on the first principle surface of the first solid electrolyte body, the first pump electrode formed on the second principal surface of the first solid electrolyte body, an a part of the first solid electrolyte body sandwiched between the first reference electrode and the first pump electrode (“first” pump cell 4 includes a first reference electrode 4b formed on the top surface of the solid electrolyte body 5, a first pump electrode 4a formed on the bottom surface of the solid electrolyte body 5, and a part of the solid electrolyte body 5 sandwiched between the electrodes 4a/4b [Paras. 0047, 0055-0056, 0074; Figs. 1A, 2 and 7]);
a second pump cell including a second pump electrode formed on the first principal surface of the second solid electrolyte body, a second reference electrode formed on the second principal surface of the second solid electrolyte body, and a part of the second solid electrolyte body sandwiched between the second pump electrode and the second reference electrode (“second” pump cell 2 comprises a second pump electrode 2a formed on the top surface of the solid electrolyte body 6, a second reference electrode 2b formed on the bottom surface of the solid electrolyte body 6, and a portion of the solid electrolyte body 6 sandwiched between the electrodes 2a/2b [Paras. 0046-0047, 0055-0056, 0073; Figs. 1A, 2 and 7]); 
a sensor cell including a third reference electrode formed on the first principal surface of the first solid electrolyte body, a sensor electrode formed 
a heater disposed facing the first principal surface of the first solid electrolyte body or the second principal surface of the second solid electrolyte body (heater 12 is positioned facing the bottom surface of the “second” solid electrolyte body 6 [Paras. 0045, 0073; Figs. 1A, 2 and 7]); wherein
a value (S1/L1) obtained by dividing a first average cross-sectional area by a first length, the first average cross-sectional area being orthogonal to the flow direction in the first reference gas chamber, the first length being in the flow direction in the first reference gas chamber, is larger than a value (S2/L2) obtained by dividing a second average cross-sectional area by a second length, the second average cross-sectional area being orthogonal to the flow direction in the second reference gas chamber, the second length being in the flow direction in the second reference gas chamber (the cross sectional area across the “first reference gas chamber” is shown in Fig. 2 including cut 91A and 91b, the cross sectional area across the “second reference gas chamber” is shown in Fig. 2 as 
the first solid electrolyte body and the second solid electrolyte body are stacked in a stacking direction (“first” solid electrolyte body 5 and “second” solid electrolyte body 6 are stacked in a stacking direction [Paras. 0042-0046; Figs. 2 and 7]).
Mizutani is silent on the actual thickness of the spacer layers 91 and 9, which define the thickness of the reference gas chamber, and thus fails to expressly teach “in the stacking direction, a first thickness of the first reference gas chamber is larger than a second thickness of the second reference gas chamber throughout the first length in the flow direction in the first reference gas chamber and the second length in the flow direction in the second reference gas chamber”. 
Hasei discloses a gas sensor element for a gas sensor [abstract] where the sensor element includes a top reference gas chamber/duct 16 that is thicker in the stacking direction than a bottom reference gas chamber/duct 17 [Paras. 0147-0150; Figs. 14-15, 17-18, and 20]. Hasei further teaches wherein the spacer 15b provides the cavity for the air duct 16 such that atmosphere can be provided to the electrode in the duct 16 while spacer 15c provides the cavity for the air duct 17 such that atmosphere 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the spacer 91 of the sensor element disclosed in Mizutani with a spacer that is thicker than the spacer 9 because Hasei teaches that such structure would provide the same utility of providing atmospheric/reference gas to the electrodes disposed in the reference chambers and thus would provide an obvious and predictable result. One skilled in the art would appreciate that having a thicker spacer 91 would create a larger gas cavity and thus would provide the obvious and predictable result of enabling more gas into the larger cavity. Since Mizutani clearly teaches the desire for the top cavity, created by spacer 91, to be larger than the bottom cavity, created by spacer 9 [see Fig. 2], the modification to create a thicker spacer layer 91 would be an obvious modification that would provide the predictable result of creating a larger cavity as desired by Mizutani. Furthermore, the simple substitution of one known element for another (i.e., one spacer with another) is likely to be obvious when predictable results are achieved (i.e., creates a reference cavity to provide atmospheric gas to the electrodes in the cavity) [MPEP § 2143(B)]. 
The limitations “the first pump cell adjusting oxygen concentration in the measured gas chamber by passing current between the first reference electrode and the first pump electrode", “the second pump cell adjusting oxygen concentration in the measured gas chamber by passing current between the second reference electrode and the second pump electrode”, and “the sensor cell measuring a specific gas component in measured gas whose oxygen concentration has been adjusted by each of is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, the sensor element of Mizutani is substantially identical in structure and configuration to the instant device and thus is capable of and specifically configured for performing the intended use limitations of the instant claims (Fig. 1 of Mizutani is configured identically to instant Fig. 1). 
Regarding claim 8, Mizutani further discloses a width in a width direction orthogonal to the flow direction and the stacking direction in the first reference gas chamber and the second reference gas chamber is set constant throughout the first length of the first reference gas chamber and the second length of the second reference gas chamber in the flow direction (a width of the reference gas chamber 17 is set constant through the length of the reference gas chamber 17 and a width of the reference gas chamber 16 is set constant through the length of the reference gas chamber 16 as formed by the cutout 91a in spacer 91 and cutout 9a in spacer 9 shown in Fig. 2).


Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani, as applied to claim 5 above, and further in view of Katafuchi (US 2007/0221499 A1). 
Regarding claims 9 and 11, Mizutani discloses the limitations of claim 5 as discussed previously.
Mizutani is silent on the exact dimensions of the first reference gas chamber and second reference gas chamber and thus fails to expressly teach wherein “the value (S 1/L1) is 2.6 times or more and 70 times or less than the value (S2/L2)”, of instant claim 9, and “a sum of the value (S 1/L1) and the value (S2/L2) is 0.006 mm or more”, of instant claim 11. 
However, Katafuchi discloses a gas sensor element for a gas sensor wherein the dimensions of the reference gas chamber is recognized as a result effective variable. Specifically, Katafuchi teaches that the dimensions of the reference chamber that supplies reference gas to the reference electrodes is determined/optimized based upon thermal energy that is transmitted to the solid electrolyte bodies that form the reference gas chamber and the flow resistance of the air entering the reference gas chamber. Since this particular parameter is recognized as result-effective variable, i.e. a variable which achieves a recognized result (i.e., improving output accuracy of the sensor element), the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). Thus, it would be obvious to one skilled in the art at the time of the claimed invention to modify the dimensions of the reference gas chambers such that the thermal energy is properly transmitted to the solid electrolyte bodies while . 


Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani in view of Hasei, as applied to claim 6 above, and further in view of Katafuchi (US 2007/0221499 A1). 
Regarding claims 10 and 12, modified Mizutani discloses the limitations of claim 6 as discussed previously.
Mizutani is silent on the exact dimensions of the first reference gas chamber and second reference gas chamber and thus fails to expressly teach wherein “the value (S 1/L1) is 2.6 times or more and 70 times or less than the value (S2/L2)”, of instant claim 10, and “a sum of the value (S 1/L1) and the value (S2/L2) is 0.006 mm or more”, of instant claim 12. 
However, Katafuchi discloses a gas sensor element for a gas sensor wherein the dimensions of the reference gas chamber is recognized as a result effective variable. Specifically, Katafuchi teaches that the dimensions of the reference chamber that supplies reference gas to the reference electrodes is determined/optimized based upon . 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mizutani, as applied to claim 5 above, and further in view of Enmei et al. (JP 2002340845 A, machine translation). 
Regarding claim 13
Mizutani is silent on a curved corner formed in the first reference gas chamber and thus fails to expressly teach “a curved comer portion is formed on an inner wall that constitutes an upstream end portion in the flow direction, in the first reference gas chamber”. 
Enmei discloses a sensor element wherein the reference gas chamber has a curved corner portion that is formed on an inner wall of the reference gas chamber [Para. 0027]. Enmei teaches that such corner portion prevents stresses from concentration on the corner portion of the chamber when thermal or mechanical stresses are generated [Para. 0013] and also prevents stagnation of the reference gas that improves the responsiveness of the sensor element [Para. 0014]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor element disclosed by Mizutani to include curved corners formed along any and all inner walls of the reference chamber(s), including an inner upstream wall in the first reference gas chamber as claimed, because Enmei teaches that such structure can prevent stresses from concentrating on the corner portions of the chamber when thermal or mechanical stresses are generated and also prevents stagnation of the reference gas that improves the responsiveness of the sensor element [Paras. 0013-0014]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mizutani in view of Hasei, as applied to claim 6 above, and further in view of Enmei et al. (JP 2002340845 A, machine translation). 
Regarding claim 14, modified Mizutani discloses the limitations of claim 6 as discussed previously.
Mizutani is silent on a curved corner formed in the first reference gas chamber and thus fails to expressly teach “a curved comer portion is formed on an inner wall that constitutes an upstream end portion in the flow direction, in the first reference gas chamber”. 
Enmei discloses a sensor element wherein the reference gas chamber has a curved corner portion that is formed on an inner wall of the reference gas chamber [Para. 0027]. Enmei teaches that such corner portion prevents stresses from concentration on the corner portion of the chamber when thermal or mechanical stresses are generated [Para. 0013] and also prevents stagnation of the reference gas that improves the responsiveness of the sensor element [Para. 0014]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor element disclosed by Mizutani to include curved corners formed along any and all inner walls of the reference chamber(s), including an inner upstream wall in the first reference gas chamber as claimed, because Enmei teaches that such structure can prevent stresses from concentrating on the corner portions of the chamber when thermal or mechanical stresses are generated and also prevents stagnation of the reference gas that improves the responsiveness of the sensor element [Paras. 0013-0014]. Furthermore, the . 


Response to Arguments
Applicant's arguments/amendments filed 02/26/2021 with respect to the objections to the drawings and claims have been fully considered and are persuasive. The objections to the drawings and claim (except claim 7 as outlined above) have been withdrawn due to proper amendments remedying the issue moot. 
Applicant’s arguments, filed 02/26/2021, with respect to the 35 U.S.C. § 102 and 103 rejections have been fully considered and are not persuasive. 

Applicant’s Argument #1
Applicant argues on Pgs. 11-14 that “Mizutani fails to disclose (S1/L1) being larger than (S2/L2), and further fails to appreciate the above technical solutions resulting from this claimed feature. The problems to be solved of claim 5 are different from those of Mizutani. In addition, Mizutani only discloses an inner space into which a measurement gas is introduced, but fails to disclose a space for the reference gas to be introduced (the role of the reference gas space is not described, either)”, and that “The Office Action (page 12) alleges that cut outs 9la-9lb and cut outs 9a-9b of Fig. 2 of Mizutani disclose (S1/L1) being larger 
Examiner’s Response #1
Examiner respectfully disagrees. Applicant’s argument that Mizutani fails to disclose a space for the reference gas to be introduced is incorrect, Mizutani clearly teaches spaces 16 and 17 as the “first reference gas space 16” and the “second reference gas space 17” wherein the first reference gas space 16 “is formed of a cut hole 9a” and the second reference gas space 17 “is formed of a cut hole 91a” [Paras. 0042-0044]. Regarding the S1/L1 and S2/L2 limitations, Mizutani clearly teaches wherein “a value” of S1/L1 is greater than “a value” S2/L2 as claimed. Various interpretations of Mizutani meet the limitations of the claims, depending upon how the limitations “a value”, “a first cross-sectional area”, “a first length”, “a second cross-sectional area”, and/or “a second length” are interpreted. At least three interpretations of various values, cross-sectional areas, and lengths read upon the claims. For instance, interpretation 1 clearly reads upon the claims where L1 and L2 define lengths where the cross sectional 

    PNG
    media_image1.png
    805
    515
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    803
    517
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    802
    514
    media_image3.png
    Greyscale


Applicant’s Argument #2
Applicant argues on Pgs. 14-15 that Mizutani and Hasei fail to teach the limitations of claim 6. Applicant argues that “Hasei has a different detection principle from the present application (hybrid potential type), and although there 
Examiner's Response #2
Examiner respectfully disagrees. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The rejection of record relies upon Hasei for the teaching wherein the top spacer layer is thicker than the bottom spacer layer, thereby creating a larger reference gas chamber. The rejection does not indicate bodily incorporating the detection principle or modifying the detection principle of Mizutani in any way, nor would the modification of Mizutani structure/spacer layer/chamber size warrant a modification of the detection principle. As outlined in the rejection of record above, one skilled in the art would appreciate that having a thicker spacer 91 would create a larger gas cavity and thus would provide the obvious and predictable result of enabling more gas into the larger cavity. Since Mizutani clearly teaches the desire for the top cavity, created by spacer 91, to be larger than the bottom cavity, created by spacer 9 [see Fig. 2], the modification to 

Applicant’s Argument #3
Applicant argues on Pgs. 15-16 that claims 9-14 depend directly or indirectly from claim 5 or 6 and that the deficiencies of Mizutani and Hasai therefore apply to these dependent claims.
Examiner's Response #3
Examiner respectfully disagrees. The rejection of claims 5-6 are maintained as outlined above. Since no arguments have been provided regarding the rejection of claims 7-14 or the validity of the teaching references, these rejections are also maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176.  The examiner can normally be reached on 9am-7pm EST Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/JOSHUA L ALLEN/Examiner, Art Unit 1795                                                                                                                                                                                                        
/MARIS R KESSEL/Primary Examiner, Art Unit 1795